On July 19, 1911, the case-made was filed in this court, and on June 10, 1913, this case was due to be taken on submission; but the plaintiff in error has wholly failed to file briefs as required by rule 7 of this court (20 Okla. viii, 95 P. vi) and has thus abandoned the appeal. See Hill v. Riddle,36 Okla. 122, 128 P. 112; Hukill v. Tharp, 36 Okla. 178, 128 P. 115;Ledbetter v. Kimsey, post, 128 P. 1086; Green v. State, exrel. Caldwell, 36 Okla. 287, 128 P. 257.
We are therefore of the opinion the appeal should be treated as abandoned and dismissed.
By the Court: It is so ordered. *Page 142